Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-481
                     Lower Tribunal No. 20-11953 FC
                          ________________


                                Boaz Levy,
                                  Appellant,

                                     vs.

                             Shosanit Levy,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Maria Elena
Verde, Judge.

     Lorenzen Law, P.A., and Dirk Lorenzen, for appellant.

     Law Office of Debra Kay Cohen, and Debra Kay Cohen, for appellee.


Before EMAS, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Obregon v. Rosana Corp., 232 So. 3d 1100 (Fla. 3d

DCA 2017) (holding appellant waived claim that trial court erred in failing to

conduct an evidentiary hearing, where appellant attended hearing, had an

opportunity to be heard, and failed to object to the non-evidentiary nature of

the hearing); In re F.J.G.M., 196 So. 3d 534 (Fla. 3d DCA 2016) (observing

that because appellant did not object to the trial court’s failure to conduct an

evidentiary hearing, the issue was not preserved for appellate review); NRD

Invs., Inc. v. Velazquez, 976 So. 2d 1 (Fla. 3d DCA 2007) (affirming trial

court’s entry of temporary injunction and holding that, because appellant

never objected to the non-evidentiary nature of the hearings held in the trial

court, appellant waived the issue for appeal); Piloto v. Lauria, 45 So. 3d 565

(Fla. 4th DCA 2010) (holding appellant’s claim that the trial court erred in not

conducting an evidentiary hearing before ruling on issue was not preserved

for review, where appellant failed to request the trial court hold an evidentiary

hearing); Dismas Charities, Inc. v. Dabbs, 795 So. 2d 1038 (Fla. 4th DCA

2001) (same).




                                       2